DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed July 13, 2022 has been entered.

Allowable Subject Matter
Claims 1-4 and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-4 and 6-13 are allowable over the prior art because Claim 1 sets forth a feed line with a feed auger pipe, a plurality of feeder trays, and a shocker wire, the lighting system comprising a wire harness, a plurality of lighting fixtures positioned beneath the wire harness and positionable on and along the feed auger pipe, each of the lighting fixtures including dual-color LED components using two independently controlled channels and a wire connection secured to the wire harness, the wire connection encapsulating wire leads to power and control each of the lighting fixtures.  This combination of limitations was not shown or suggested by the prior art.
Claims 14-19 are allowable over the prior art because Claim 14 sets forth a feed line with a feed auger pipe, a plurality of feeder trays, and a shocker wire, the lighting system comprising a wire harness attachable to the shocker wire or the feed auger pipe, the wire harness enclosing wires for powering the lighting system, a plurality of lighting fixtures positioned beneath the wire harness and positionable on and along the feed auger pipe, each of the lighting fixtures including dual-color LED components using two independently controlled channels, wherein the lighting fixtures are positioned at poultry height or poultry eye level; and a wire connection secured to the wire harness, the wire connection encapsulating wire leads to power and control each of the lighting fixtures to protect the wire leads from detrimental effects of the poultry feeding house environment, wherein a lead line extends from the wire connection to power each of the lighting fixtures.  This combination of limitations was not shown or suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEGGY A NEILS/Primary Examiner, Art Unit 2875